Smythe Ratcliffe LLP 7th Floor, Marine Building 355 Burrard Street Vancouver, BC V6C 2G8 fax: 604.688.4675 telephone: 604.687.1231 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Liberty Petroleum Inc. We consent to the incorporation in the registration statement dated on or about October 8, 2007 on Amendment No. 4 of Form F-1 of Liberty Petroleum Inc. (formerly Liberty Gold Corp.) (an Exploration Stage Company) of our auditors’ report dated April3, 2007 on the balance sheet of Liberty Petroleum Inc. as at December31, 2006 and the related statements of operations, shareholders’ equity and cash flow for the period from inception (April25, 2005) to December31, 2006. We also consent to the reference to us as experts in matters of accounting and audit in this registration statement. “Smythe Ratcliffe LLP” (signed) Vancouver, Canada October 9, 2007 Smythe Ratcliffe LLP, a British Columbia limited liability partnership, is a member of PKF North American Network and PKF International, associations of legally independent firms.
